On the 9th day of December, 1909, judgment was pronounced against appellant in the two above-numbered cases for violations of the prohibitory liquor law, and in each case his punishment was assessed at 30 days' confinement in the county jail and a fine of $150.
In each case he was granted 60 days within which to prepare and serve a case-made. The record shows that a case-made was served on the county attorney in both of the above cases, but fails to show that it was served within the time allowed by the trial court. This is not a compliance with the law. The record must positively and affirmatively show that the case-made was served upon the county attorney within the time fixed by the trial court for that purpose, or the case-made will be stricken from the record. Cohn v. State, 4 Okla. Cr. 492, 113 P. 219. The case-made in each case is therefore stricken from the record.
We find no error in the transcript of the record in either case, and both judgments are therefore affirmed.
ARMSTRONG and DOYLE, JUDGES, concur.